Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000874
                                                         21-FEB-2017
                                                         09:17 AM

                          SCPW-16-0000874

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  KEONIKALEI BAGNAS, Petitioner,

                                 vs.

             DEPARTMENT OF PUBLIC SAFETY, Respondent.


                        ORIGINAL PROCEEDING

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Keonikalei Bagnas’s
October 2, 2016 letter, which was filed as a petition for writ of
mandamus on December 20, 2016, the supplemental submissions, and
the record, it appears that petitioner fails to demonstrate that
he is being denied adequate medical treatment or that prison
officials are acting with deliberate indifference to a serious
medical condition.   See Estelle v. Gamble, 429 U.S. 97, 104
(1976).   Petitioner, therefore, is not entitled to the requested
relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that
will not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d
1359, 1361 (1996 (mandamus relief is available to compel an
official to perform a duty allegedly owed to an individual only
if the individual’s claim is clear and certain, the official’s
duty is ministerial and so plainly prescribed as to be free from
doubt, and no other remedy is available).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for writ of mandamus without
payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition for writ
of mandamus is denied.
          DATED: Honolulu, Hawai#i, February 21, 2017.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson




                                2